Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-12 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 20200388684 A1 – hereinafter Sugimoto) in view of Matsuda et al. (US 20170018577 A1 – hereinafter Matsuda).
Regarding Claim 1, Sugimoto teaches a field-effect transistor (see the entire document; Fig. 2; specifically, [0033]-[0070], and as cited below), comprising:

    PNG
    media_image1.png
    228
    382
    media_image1.png
    Greyscale

Sugimoto – Fig. 2
a Ga2O3-based semiconductor layer ({2, 1a, 1b}; Fig. 2; “an oxide semiconductor film 2” – [0070]; “The oxide semiconductor film may be a p-type semiconductor film or an n-type semiconductor film. Examples of gallium oxide include a-Ga.sub.2O.sub.3, β-Ga.sub.2O.sub.3, and ε-Ga.sub.2O.sub.3, and among them, α-Ga.sub.2O.sub.3 is preferable” – [0036]);
3a source region (1a, “a first semiconductor region 1a” – [0070]) and a drain region (1b, “a second semiconductor region 1b” – [0070]) that are formed inside the Ga2O3-based 4semiconductor layer ({2, 1a, 1b}); 
5a gate electrode (5a; “a gate electrode as a third electrode 5a” – [0070) that is formed, via a gate insulating film (4a, “an insulation layer 4a (a gate insulation layer)” – [0070), on a channel region (2a; “an inversion channel region 2a on that an oxide film 2b” – [0070) as 6the Ga2O3-based semiconductor layer between the source region (1a) and the drain region (1b); 
7a source electrode (5b – “a source electrode as a first electrode 5b” – [0070]) connected to the source region (1a); and 
8a drain electrode (5c – “a drain electrode as a second electrode 5c” – [0070]) connected to the drain region (1b), 9
a gate threshold voltage is not less than 4.5V ([0033] – “In the present inventive subject matter, it is possible to obtain a semiconductor device with a threshold voltage that is 3 V or more, and preferably 7 V or more”).  
But, Sugimoto does not expressly disclose wherein an interface charge comprising a negative charge is formed between the 10gate electrode and the channel region.
However, it is a well-known phenomenon of a field effect transistor grown on Ga2O3-based semiconductor to form negative charges between the 10gate electrode and the channel region as is also taught by Matsuda (Matsuda – “When the electron is trapped in the trap level, a negative charge is generated at the interface with the insulating layer, whereby the threshold voltage of the transistor is shifted in the positive direction” – [0232] – Fig. 18B shown insulating layer 160 is between gate 170 and channel 130. See also [0229] for gallium oxide semiconductor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an interface charge comprising a negative charge is formed between the 10gate electrode and the channel region taught by Matsuda into Sugimoto.
The ordinary artisan would have been motivated to integrate Matsuda structure into Sugimoto structure in the manner set forth above for, at least, this integration will provide the well-known benefit of modulation threshold voltage of a transistor – Matsuda – [0232].
Regarding Claim 2, the combination of Sugimoto and Matsuda teaches 1the field-effect transistor according to claim 1, wherein a donor carrier concentration in 2the channel region is not less than 1x1015 cm-3 and not more than 1x1018 cm-3 (Sugimoto [0050] – “dopant concentration may be set at low concentration of, for example, approximately 1×10.sup.17/cm.sup.3”).
Regarding Claim 3, the combination of Sugimoto and Matsuda teaches 1the field-effect transistor according to claim 1, wherein a depth of the channel region is 2not less than 10 nm and not more than 3 µm (Sugimoto [0034] – “Also, the oxide film is preferably a thin film, that is further preferably 100 nm or less in thickness, and most preferably 50 nm or less in thickness”).  
Regarding Claim 8, the combination of Sugimoto and Matsuda teaches 1the field-effect transistor according to claim 1, wherein the Ga2O3-based semiconductor 2layer is formed on a substrate (Sugimoto 9 – “a substrate 9” – [0070]; Fig. 2) that comprises any of Ga2O3, AlN, SiC, diamond, sapphire, 3Si, SiO2, Si3N4 or BN ([0056] – “Examples of the base substrate containing a substrate material with a hexagonal structure as a major component include a SiC substrate, a ZnO substrate, and a GaN substrate”).  
Regarding Claim 5, the combination of Sugimoto and Matsuda teaches claim 1 from which claim 5 depends.
But, Sugimoto does not expressly disclose wherein the interface charge is formed in 2an upper portion of the channel region or at an interface of the channel region with the gate 3insulating film.
However, Matsuda teaches wherein the interface charge is formed in 2an upper portion of the channel region or at an interface of the channel region with the gate 3insulating film [since the insulation layer is between the gate and the channel] (Matsuda – “When the electron is trapped in the trap level, a negative charge is generated at the interface with the insulating layer, whereby the threshold voltage of the transistor is shifted in the positive direction” – [0232] – Fig. 18B shown insulating layer 160 is between gate 170 and channel 130. See also [0229] for gallium oxide semiconductor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the interface charge is formed in 2an upper portion of the channel region or at an interface of the channel region with the gate 3insulating film taught by Matsuda into Sugimoto.
The ordinary artisan would have been motivated to integrate Matsuda structure into Sugimoto structure in the manner set forth above for, at least, this integration will provide the well-known benefit of modulation threshold voltage of a transistor – Matsuda – [0232].
Regarding Claim 6, the combination of Sugimoto and Matsuda teaches claim 1 from which claim 6 depends.
But, Sugimoto does not expressly disclose wherein the interface charge is formed 2inside the gate insulating film or at an interface of the gate insulating film with the channel 3region.
However, Matsuda teaches wherein the interface charge is formed in 2an upper portion of the channel region or at an interface of the channel region with the gate 3insulating film [since the insulation layer is between the gate and the channel] (Matsuda – “When the electron is trapped in the trap level, a negative charge is generated at the interface with the insulating layer, whereby the threshold voltage of the transistor is shifted in the positive direction” – [0232] – Fig. 18B shown insulating layer 160 is between gate 170 and channel 130. See also [0229] for gallium oxide semiconductor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the interface charge is formed 2inside the gate insulating film or at an interface of the gate insulating film with the channel 3region taught by Matsuda into Sugimoto.
The ordinary artisan would have been motivated to integrate Matsuda structure into Sugimoto structure in the manner set forth above for, at least, this integration will provide the well-known benefit of modulation threshold voltage of a transistor – Matsuda – [0232].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Matsuda and in further view of Jeon et al. (US 20180068997 A1 – hereinafter Jeon).
Regarding Claim 4, the combination of Sugimoto and Matsuda teaches claim 1 from which claim 4 depends.
But, the combination does not expressly disclose 1wherein the gate insulating film 2comprises Al2O3 and has a thickness of not less than 5 nm and not more than 140 nm.
However, it is well known in the art to fabricate gate insulation film comprising Al2O3 having a thickness of not less than 5 nm and not more than 140 nm as is also taught by Jeon (Jeon – “the gate dielectric film can include a silicon nitride, an aluminum oxide, a zirconium oxide, a hafnium oxide, a niobium oxide, another suitable dielectric material, or any combination thereof and have a thickness in a range of 5 nm to 60 nm” – [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a gate insulating film 2comprises Al2O3 and has a thickness of not less than 5 nm and not more than 140 nm as taught by Jeon into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Jeon structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration provide forming of a gate insulation layer of Al2O3 characterized for specific applications as is well known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Matsuda and in further view of Shi et al. (US 20200006551 A1 – hereinafter Shi).
Regarding Claim 7, the combination of Sugimoto and Matsuda teaches claim 1 from which claim 7 depends. Sugimoto also teaches a Ga2O3-based semiconductor layer ({2, 1a, 1b}; Fig. 2; “an oxide semiconductor film 2” – [0070]; “The oxide semiconductor film may be a p-type semiconductor film or an n-type semiconductor film. Examples of gallium oxide include a-Ga.sub.2O.sub.3, β-Ga.sub.2O.sub.3, and ε-Ga.sub.2O.sub.3, and among them, α-Ga.sub.2O.sub.3 is preferable” – [0036]).
But, Sugimoto does not expressly disclose a drift region formed in a region in 3contact with the channel region and the drain region.
However, in a related art, Shi teaches a drift region formed in a region in 3contact with the channel region and the drain region (Shi – Fig. 1 shows “The extended drain region 103 comprises an elongated drift region 107 which may extend one or more microns from a highly-doped drain contact region 108 to the channel region 103” – [0006]. Note: Shi’s structure is similar to the drift region shown in Fig. 4 of the applicant’s submitted drawing).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a drift region formed in a region in 3contact with the channel region and the drain region taught by Shi into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Shi structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration will provide the well-known benefit of “in particular improve alignment between a drift region of the LDMOS transistor and a thicker area of an oxide layer grown on the drift region than the channel region of the LDMOS transistor” – Shi [0001].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Matsuda and in further view of Suzuki et al. (US 4529897 A – hereinafter Suzuki).
Regarding Claim 9, Sugimoto teaches a field-effect transistor (see the entire document; Fig. 2; specifically, [0033]-[0070], and as cited below), comprising:
12a Ga2O3-based semiconductor layer ({2, 1a, 1b}; Fig. 2; “an oxide semiconductor film 2” – [0070]; “The oxide semiconductor film may be a p-type semiconductor film or an n-type semiconductor film. Examples of gallium oxide include a-Ga.sub.2O.sub.3, β-Ga.sub.2O.sub.3, and ε-Ga.sub.2O.sub.3, and among them, α-Ga.sub.2O.sub.3 is preferable” – [0036]); 
3a source region (1a, “a first semiconductor region 1a” – [0070]) and a drain region (1b, “a second semiconductor region 1b” – [0070]) that are formed inside the Ga2O3-based 4semiconductor layer ({2, 1a, 1b}); 
5a gate electrode (5a; “a gate electrode as a third electrode 5a” – [0070) that is formed, via a gate insulating film (4a, “an insulation layer 4a (a gate insulation layer)” – [0070), on a channel region (2a; “an inversion channel region 2a on that an oxide film 2b” – [0070) as 6the Ga2O3-based semiconductor layer ({2, 1a, 1b}) between the source region (1a) and the drain region (1b); 
7a source electrode (5b – “a source electrode as a first electrode 5b” – [0070]) connected to the source region (1a); and 
8a drain electrode (5c – “a drain electrode as a second electrode 5c” – [0070]) connected to the drain region (1b).
But Sugimoto as applied above does not expressly disclose:
 9wherein an interface charge comprising a negative charge is formed between the 10gate electrode and the channel region, and 
the field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film.
However, it is a well-known phenomenon of a field effect transistor grown on Ga2O3-based semiconductor to form negative charges between the 10gate electrode and the channel region as is also taught by Matsuda (Matsuda – “When the electron is trapped in the trap level, a negative charge is generated at the interface with the insulating layer, whereby the threshold voltage of the transistor is shifted in the positive direction” – [0232] – Fig. 18B shown insulating layer 160 is between gate 170 and channel 130. See also [0229] for gallium oxide semiconductor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an interface charge comprising a negative charge is formed between the 10gate electrode and the channel region taught by Matsuda into Sugimoto.
The ordinary artisan would have been motivated to integrate Matsuda structure into Sugimoto structure in the manner set forth above for, at least, this integration will provide the well-known benefit of modulation threshold voltage of a transistor – Matsuda – [0232].
But, the combination of Sugimoto and Matsuda does not expressly disclose the field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film.
However, it is well-known in art to design a field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film as is also taught by Suzuki: 
(Suzuki – “Further, the threshold voltage Vth of the MOS transistor is given by the following equation:

    PNG
    media_image2.png
    33
    360
    media_image2.png
    Greyscale

 where Vth0 is the intrinsic threshold voltage (when the potential difference between the source and substrate electrodes is zero); tox is the thickness of the gate insulating film; .epsilon.ox is the permittivity of the gate insulating film; .epsilon.s is the permittivity of silicon; q is an electric charge of electron; N is the impurity concentration of the substrate; VBS is the voltage between the source and substrate electrodes; and .phi.F is the Fermi level” – C13 L26-38. That is, Threshold voltage is a function of charge, thickness and permittivity of gate insulation layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the design of a field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film as is also taught by Suzuki into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Suzuki structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration will provide the well-known benefit of designing well-functioning FET with optimized threshold voltage by modulating parameters such as charge, thickness and relative permittivity of gate insulation layer as is well-known in the art.
Regarding Claim 10, the combination of Sugimoto, Matsuda and Suzuki teaches claim 9 from which claim 10 depends.
But, the combination does not expressly disclose wherein the field-effect transistor has a 2gate threshold voltage that is controlled using at least any one of the thickness of the gate 3insulating film, the relative permittivity of the gate insulating film, a donor carrier 4concentration in the channel region, and a channel depth of the channel region.
However, it is well-known in art to design a field-effect transistor wherein the field-effect transistor has a 2gate threshold voltage that is controlled using at least any one of the thickness of the gate 3insulating film, the relative permittivity of the gate insulating film, a donor carrier 4concentration in the channel region, and a channel depth of the channel region as is also taught by Suzuki:
(Suzuki – “Further, the threshold voltage Vth of the MOS transistor is given by the following equation:

    PNG
    media_image2.png
    33
    360
    media_image2.png
    Greyscale

 where Vth0 is the intrinsic threshold voltage (when the potential difference between the source and substrate electrodes is zero); tox is the thickness of the gate insulating film; .epsilon.ox is the permittivity of the gate insulating film; .epsilon.s is the permittivity of silicon; q is an electric charge of electron; N is the impurity concentration of the substrate; VBS is the voltage between the source and substrate electrodes; and .phi.F is the Fermi level” – C13 L26-38. That is, Threshold voltage is a function of thickness and permittivity of gate insulation layer. Claim requires only one condition met).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the design of a field-effect transistor wherein the field-effect transistor has a 2gate threshold voltage that is controlled using at least any one of the thickness of the gate 3insulating film, the relative permittivity of the gate insulating film, a donor carrier 4concentration in the channel region, and a channel depth of the channel region as is also taught by Suzuki into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Suzuki structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration will provide the well-known benefit of designing well-functioning FET with optimized threshold voltage as is well-known in the art.

Regarding Claim 11, Sugimoto teaches a method for designing a field-effect transistor (see the entire document; Fig. 2; specifically, [0033]-[0070], and as cited below), comprising:
a field-effect transistor comprising a Ga2O3-based 2semiconductor layer ({2, 1a, 1b}; Fig. 2; “an oxide semiconductor film 2” – [0070]; “The oxide semiconductor film may be a p-type semiconductor film or an n-type semiconductor film. Examples of gallium oxide include a-Ga.sub.2O.sub.3, β-Ga.sub.2O.sub.3, and ε-Ga.sub.2O.sub.3, and among them, α-Ga.sub.2O.sub.3 is preferable” – [0036]), 
a source region (1a, “a first semiconductor region 1a” – [0070]) and a drain region (1b, “a second semiconductor region 1b” – [0070]) that are formed inside the 3Ga2O3-based semiconductor layer ({2, 1a, 1b}), 
a gate electrode (5a; “a gate electrode as a third electrode 5a” – [0070]) that is formed, via a gate insulating film (4a, “an insulation layer 4a (a gate insulation layer)” – [0070]), 4on a channel region (2a; “an inversion channel region 2a on that an oxide film 2b” – [0070]) as the Ga2O3-based semiconductor layer ({2, 1a, 1b}) between the source region (1a) 5and the drain region (1b), 
a source electrode (5b – “a source electrode as a first electrode 5b” – [0070]) connected to the source region (1a), and 
a drain electrode (5c – “a drain electrode as a second electrode 5c” – [0070]) connected to the drain region (1b).
But Sugimoto as applied above does not expressly disclose the method comprising:
forming an interface charge comprising a negative charge between the gate 8electrode and the channel region, and 9determining a gate threshold voltage taking into consideration at least the interface 10charge and a thickness and a relative permittivity of the gate insulating film.
However, it is a well-known phenomenon of a field effect transistor grown on Ga2O3-based semiconductor to form an interface charge comprising a negative charge between the gate 8electrode and the channel region as is also taught by Matsuda (Matsuda – “When the electron is trapped in the trap level, a negative charge is generated at the interface with the insulating layer, whereby the threshold voltage of the transistor is shifted in the positive direction” – [0232] – Fig. 18B shown insulating layer 160 is between gate 170 and channel 130. See also [0229] for gallium oxide semiconductor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an interface charge comprising a negative charge is formed between the 10gate electrode and the channel region taught by Matsuda into Sugimoto.
The ordinary artisan would have been motivated to integrate Matsuda structure into Sugimoto structure in the manner set forth above for, at least, this integration will provide the well-known benefit of modulation threshold voltage of a transistor – Matsuda – [0232].
But, the combination of Sugimoto and Matsuda does not expressly disclose determining a gate threshold voltage taking into consideration at least the interface 10charge and a thickness and a relative permittivity of the gate insulating film.
However, it is well-known in art to design a field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film as is also taught by Suzuki:
(Suzuki – “Further, the threshold voltage Vth of the MOS transistor is given by the following equation:

    PNG
    media_image2.png
    33
    360
    media_image2.png
    Greyscale

 where Vth0 is the intrinsic threshold voltage (when the potential difference between the source and substrate electrodes is zero); tox is the thickness of the gate insulating film; .epsilon.ox is the permittivity of the gate insulating film; .epsilon.s is the permittivity of silicon; q is an electric charge of electron; N is the impurity concentration of the substrate; VBS is the voltage between the source and substrate electrodes; and .phi.F is the Fermi level” – C13 L26-38. That is, Threshold voltage is a function of charge, thickness and permittivity of gate insulation layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the design of a field-effect transistor has a gate threshold 11voltage that is determined taking into consideration at least the interface charge and a 12thickness and a relative permittivity of the gate insulating film as is also taught by Suzuki into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Suzuki structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration will provide the well-known benefit of designing well-functioning FET with optimized threshold voltage as is well-known in the art.
Regarding Claim 12, the combination of Sugimoto, Matsuda and Suzuki teaches claim 9 from which claim 10 depends.
But, the combination does not expressly disclose 2controlling a gate threshold voltage using at least any one of the thickness of the 3gate insulating film, the relative permittivity of the gate insulating film, a donor carrier concentration in the channel region, and a channel depth of the channel region.
However, it is well-known in art to design a field-effect transistor wherein controlling a gate threshold voltage using at least any one of the thickness of the 3gate insulating film, the relative permittivity of the gate insulating film, a donor carrier concentration in the channel region, and a channel depth of the channel region as is also taught by Suzuki:
(Suzuki – “Further, the threshold voltage Vth of the MOS transistor is given by the following equation:

    PNG
    media_image2.png
    33
    360
    media_image2.png
    Greyscale

 where Vth0 is the intrinsic threshold voltage (when the potential difference between the source and substrate electrodes is zero); tox is the thickness of the gate insulating film; .epsilon.ox is the permittivity of the gate insulating film; .epsilon.s is the permittivity of silicon; q is an electric charge of electron; N is the impurity concentration of the substrate; VBS is the voltage between the source and substrate electrodes; and .phi.F is the Fermi level” – C13 L26-38. That is, Threshold voltage is a function of charge, thickness and permittivity of gate insulation layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the design of a field-effect transistor wherein the field-effect transistor has a 2gate threshold voltage that is controlled using at least any one of the thickness of the gate 3insulating film, the relative permittivity of the gate insulating film, a donor carrier 4concentration in the channel region, and a channel depth of the channel region as is also taught by Suzuki into the combination of Sugimoto and Matsuda.
The ordinary artisan would have been motivated to integrate Suzuki structure into the combination of Sugimoto and Matsuda structure in the manner set forth above for, at least, this integration will provide the well-known benefit of designing well-functioning FET with optimized threshold voltage as is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/MOIN M RAHMAN/Primary Examiner, Art Unit 2898